VANCE, Justice,
concurring.
I concur in the result. I agree that an employee’s signature on a notice or rejection of workers’ compensation, while entitled to great weight, is not conclusive of the issue of whether his rejection of the coverage was voluntary.
Unless an employee can prove that his signature on a rejection notice was procured by fraud or coercion or that he did not know the document was a rejection of compensation coverages, his signature should be conclusive of the matter. If he signed the document without fraud or coercion and understood that by so signing he was rejecting workers’ compensation, his rejection should be fully enforced even though he may not have known or understood the consequences of his action. Although the Board found that the signature in this case was not induced by fraud or coercion, there was no finding as to whether the employee knew that the document which he signed was a rejection of workers’ compensation. We are asked, in the employer’s brief, to hold that such a finding was implicit in the disposition of the case. I much prefer express rather than implicit findings.
GANT and WINTERSHEIMER, JJ, join in this concurring opinion.